Citation Nr: 0948509	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-14 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service from August 1967 to May 1971.  
He died in February 2005.  The Appellant is his surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran's death certificate reflects 
that his death in February 2005 at age 56 was due to cardio 
respiratory failure, pulmonary embolus or acute myocardial 
infarction, and metastatic carcinoma.  A letter dated in May 
2005 from Thomas W. Doty, III, M.D., F.A.C.E., reflects that 
the Veteran had diagnosis and severe coronary artery disease.  
He was subsequently diagnosed with pancreatic cancer.  Dr. 
Doty stated that it is clear that the diabetes contributed to 
the Veteran's coronary artery disease and myocardial 
infarctions, and that a combination of these factors 
contributed to his untimely death.  

In order for service connection for the cause of the 
Veteran's death to be granted, it must be shown that a 
service-connected disability caused his death or 
substantially or materially contributed to it. See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.312.

With regard to a claim for service connection for the cause 
of the Veteran's death based on exposure to herbicides such 
as Agent Orange in service, the Board notes that the law 
provides a presumption of service connection for certain 
diseases, including diabetes, which become manifest after 
separation from service in veterans who served in the 
Republic of Vietnam during the period from January 9, 1962, 
and ending on May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  "Service in the Republic of 
Vietnam" for the purpose of the application of the 
presumption includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has held that service on a deep-water 
naval vessel (an aircraft carrier) in waters off the shore of 
the Republic of Vietnam does not, itself, constitute service 
in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (West 2002). See VAOPGCPREC 27-97.  Further, in an 
earlier opinion, the VA General Counsel held that a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam, and a 
showing that a veteran flew high-altitude missions in 
Vietnamese airspace is insufficient to establish such 
qualifying service. See VAOPGCPREC 7-93.   See also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) which upheld VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of his or 
her military duty in order to be entitled to the presumption 
of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 
C.F.R. § 3.307(a)(6)(iii).

The Veteran's service personnel records reflect that he 
completed 19 weeks of training in Albany Georgia on December 
21, 1968.  He then reported to the Reconnaissance Attack 
Squadron NINE on January 8, 1969.  A separate entry in the 
service personnel records reflects that he commenced a 
continuous sea tour on that date.  His service personnel 
records reflect that the Vietnam Service Medal was authorized 
on March 10, 1969, based on participation in a campaign while 
serving with the Reconnaissance Attack Squadron NINE onboard 
USS RANGER in the South West Asia zone.  The Veteran 
apparently was assigned to the that ship until being 
transferred June 16, 1970

In this case, although the Veteran was awarded the Vietnam 
Service Medal, available records in the file do not 
specifically show that he served in Vietnam.  Thus, although 
the Veteran's service aboard the USS RANGER made him eligible 
to receive this service medal, there is currently no 
objective evidence that he served in Vietnam, or under 
conditions of service involving duty or visitation in the 
Republic of Vietnam for the purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure. 

Nevertheless, the Appellant contends that the Veteran's death 
should be presumed to have been due to exposure to herbicides 
while in Vietnam.  She asserted in a notarized written 
statement dated in August 2009 that she remembered the 
Veteran telling her that he did not go with the ship to 
Vietnam, but was flown into Saigon and then took a mail plane 
to the ship.  In addition, on her substantive appeal 
statement dated in May 2006, she asserted that the Veteran 
did not just work on one ship, but was flown to other ships 
and at times this required that he be flown into Vietnam and 
then he switched planes before being taken to another ship.

A request for information form dated in September 2005 
reflects that the National Personnel Records Center stated 
that they were unable to determine whether or not this 
Veteran had in country service in the Republic of Vietnam.  
They noted that the Veteran was assigned to a Navy Unit 
(Reconnaissance Attack Squadron NINE) that could have been 
assigned to a ship or to shore.  It was further noted that 
for DOD purposes, the unit was credited with Vietnam Service 
from May 30, 1969, to June 27, 1969.  The NPRC concluded, 
however, that the service records provided no proof that this 
Veteran was "in country."  

The Board notes that historical accounts of the service of 
the USS RANGER indicate that it arrived off the coast of 
Vietnam December 3, 1967, and commenced operations against 
North Vietnam.  As the Veteran did not commence his Sea Tour 
until January 8, 1969, this sequence of events tends to 
support a theory that before arriving on the ship, the 
Veteran flew into another location, possibly Vietnam, but 
also possibly Japan, Thailand or elsewhere.  In light of the 
uncertainty, the Board concludes that additional efforts to 
verify service within Vietnam are required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), the Naval Historical 
Center, and any other appropriate federal 
agency and request copies of the log-books 
from the USS RANGER and the unit records 
from the Reconnaissance Attack Squadron 
NINE for the period from January 8, 1969 
to June 16, 1970.  These log-books and 
unit records should be reviewed for any 
and all notations regarding temporary 
additional duty orders, as well as any 
notations regarding the Veteran arriving 
on and leaving the aircraft carrier.   The 
RO should also request any documentation 
which could be obtained regarding the 
Veteran's transportation from the United 
States mainland in December 1967 or early 
January 1968.  

If the RO/AMC cannot locate such records, 
the RO/AMC must specifically document what 
attempts were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records 
would be futile. The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims. The claimant must then be 
given an opportunity to respond.

2.  Thereafter, the RO/AMC should 
readjudicate the Appellant's claim for 
entitlement to service connection for the 
cause of the Veteran's death, to include 
as due to exposure to herbicides.  If the 
benefits sought on appeal remain denied, 
the Appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations. An 
appropriate period of time should be 
allowed for response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


